Citation Nr: 0121114	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  95-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955, and from February 1956 to August 1975.  The appellant 
is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The veteran's death was due to coronary atherosclerosis that 
most likely began during the time that he was on active 
military duty.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1310 (West 
1991);  38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant, the veteran's surviving spouse, claims 
entitlement to service connection for the cause of the 
veteran's death.  The veteran served on active duty from 
August 1952 to August 1955, and from February 1956 to August 
1975.  Service medical records do not reflect any complaints 
or treatment for a heart disorder or elevated blood pressure.  
There were, however, complaints of shortness of breath at the 
time of service physical examination in January 1974, and at 
the time of the veteran's retirement examination in March 
1975.  In March 1975, the veteran attributed these complaints 
to smoking too much.

The veteran's August 1993 certificate of death states that he 
died from congestive heart failure, with underlying causes 
noted as old myocardial infarction and prosthetic mitral 
valve failure.  Terminal treatment records reflect a final 
diagnosis of atherosclerotic heart disease, coronary artery 
disease, old myocardial infarction, severe congestive heart 
failure, and prosthetic valve dysfunction.

The first post-service treatment for a heart condition 
occurred in February 1986.  Diagnoses included 
atherosclerotic heart disease with acute wall myocardial 
infarction and associated post-infarction angina.  Upon 
hospital admission, the veteran's history included some 
dyspnea over the previous several years, but no definite 
angina until February 20, 1986, when he had severe chest 
discomfort.  The veteran also reported a long history of 
cigarette smoking, greater than three packs per day for over 
30 years.  During this admission, he underwent a cardiac 
catheterization on February 27, 1986.  He was then treated 
conservatively until 1993.  Symptoms necessitated coronary 
artery bypass grafting and mitral valve replacement in April 
1993.  He was readmitted in August 1993 with worsening 
symptoms, at which time results of echocardiography were 
suggestive of significant clot formation.  The veteran died 
shortly thereafter.

In a letter dated in November 1993, a private physician, Dr. 
M., who attended the veteran during his last hospitalization, 
found on review of the veteran's chart that he suffered from 
severe narrowing of the coronary arteries, which later 
produced myocardial infarction and mitral valve 
insufficiency.  This physician further noted that at the time 
of the veteran's February 1986 myocardial infarction, he 
reported a history of shortness of breath for a number of 
years.  Dr. M. opined that the veteran ultimately expired 
from coronary atherosclerosis that began in his mid-twenties 
or early thirties, during the time that he was on active 
military duty.  He further noted that coronary 
atherosclerosis often requires years to progress to the point 
when symptoms developed.  In Dr. M's view, the veteran was 
affected with significant heart disease when he returned from 
service in 1975.

During her July 1995 RO hearing, the appellant said she 
noticed that the veteran had experienced a tight feeling in 
his left or right arm from the time she and the veteran were 
married, in 1973, forward.  She said she would give him a 
massage at such times.  The veteran would describe the 
problems as a heavy feeling in his arms.  She also described 
the veteran's heavy snoring and complaints of indigestion 
during service.  She said he continued to have the heavy 
feeling in his arm from the time he was in service until the 
time of his 1986 heart attack.  She said that before 1986, 
the veteran did not like to see doctors and did not take 
medications.  

In a medical statement dated in August 1996, a VA physician, 
Dr. R., opined that Dr. M.'s conclusion that coronary 
arteriosclerosis began in service, when the veteran was in 
his twenties or early thirties, was speculative.  Dr. R. 
conceded that coronary artery disease may have started in 
service, 11 years prior to a firm diagnosis, but asserted 
that this was unlikely.

In a medical statement dated in February 2000, another VA 
physician, Dr. G., opined that the onset of the symptoms that 
caused the veteran's death was early in 1986.  More 
specifically, Dr. G. found no evidence of prior demonstrable 
atherosclerotic cardiovascular disease.  He asserted that 
throughout the veteran's time in service, he had normal blood 
pressure and normal electrocardiograms, and no symptoms 
attributable to coronary artery disease in service or shortly 
thereafter.  Dr. G. further found that the veteran's symptoms 
developed 10 to 11 years after separation from service, and 
that the veteran continued to smoke during this period.  Dr. 
G. concluded that a connection between the veteran's 
atherosclerotic cardiovascular disease and anything that that 
occurred during service was highly unlikely.  He opined that 
that the veteran's atherosclerotic heart disease was not 
related to his time in service, or any of the service-
connected disabilities for which he was treated.  

In March 2001, the Board requested an independent medical 
expert opinion as to whether the cause of the veteran's death 
had its origins in service.  In April 2001, the Board 
received the requested opinion from Dr. P.M., an assistant 
Professor of Medicine in the Cardiology Section of a major 
university. 

In her April 2001 report, Dr. P.M. noted that the veteran's 
initial inservice ECG's were normal, but that the ECG from 
February 1970 showed low voltage and poor precordial R wave 
progression.  She further noted that the veteran had 
complained of shortness of breath on two occasions, in 1974 
and again in 1975.  She recounted the veteran's history of 
treatment for heart disease, beginning with hospitalization 
for an acute myocardial infraction in February 1986, and 
acknowledged that this was 10 1/2 years after discharge from 
service.  She provided a detailed analysis of the initial 
treatment for heart disease in 1986, and of the 1993 terminal 
treatment and hospitalization records.  

Dr. P.M. cited to medical texts indicating that, in the words 
of one author, "[f]ew human diseases have a longer 
incubation period than atherosclerosis, which begins to 
affect arteries of many North Americans in the second and 
third decades of life."  (Braunwald, Zipes, Libby: Heart 
Disease 6th ed. Philadelphia, W.B. Saunders Company, 2001, p. 
995).  Braunwald's statement was based on data collected by 
researches since 1985.  His multicenter cooperative study 
collected autopsy data on victims of accidents, suicides or 
homicides who were between 15 and 34 years of age at time of 
death.  The study found that 40 percent of subjects age 30 to 
34 years had raised fatty streaks at of the abdominal aorta 
at the time of death, and that 30 percent had raised fatty 
streaks in their right coronary arteries.  (Arteriosclerosis, 
Thrombosis, & Vascular Biology. 20(8):1998-2004, 2000 Aug.)  
The study also found that greater than 50 percent of males 
age 30 to 34 had grade 1 or higher AHA lesions in the 
proximal left anterior descending artery.  (Circulation. 
2000; 102:374-379.)  Dr. P.M. asserted that there is a high 
prevalence of advanced coronary artery plaques in the youth 
of this country.  The group conducting the above-discussed 
study found that factors such as elevated cholesterol levels 
and smoking, both of which were found in the veteran, were 
associated with an even higher likelihood of lesions compared 
with others.

Dr. P.M. discussed in detail her view of the veteran's heart 
disease and how it progressed.  She concluded from her review 
of the veteran's initial treatment and hospitalization that 
the veteran's occlusions probably occurred slowly, perhaps 
over months to years, implying that the process had been 
going on without significant symptoms prior to his first 
admission.  An alternative possibility, in her view, was that 
one or both of the veteran's occlusions caused a prior 
myocardial infarction that went undiagnosed.  She found that 
coronary artery disease had undoubtedly resulted the 
veteran's biventricular failure in August of 1993, resulting 
in his death.

In her concluding paragraph, Dr. P. M wrote as follows:

I conclude that [the veteran's] coronary 
artery disease began well prior to his 
first admission in 1986.  It is 
impossible to know with certainty when 
his coronary artery disease actually 
began.  It is possible that his 
complaints of dyspnea at time of 
discharge from the military in 1975 were 
secondary to coronary artery disease, but 
they could also have been related to lung 
disease from smoking.  It must be noted 
that there is no data to suggest 
significant pulmonary disease in the 
records I reviewed.  It is possible that 
his abnormal ECG from 1970 was related to 
coronary disease or to pulmonary disease. 
... [I]t is highly likely (>50%), that he 
had some degree of coronary artery 
disease while in the military. ... [I]t is 
much less likely that he had coronary 
artery disease at age 17, or 21, when he 
entered service. ... I believe that 
minimally symptomatic coronary disease 
developed during this man's young 
adulthood while in the military. ... I do 
not know what constitutes criteria for a 
service-connected disability.  Coronary 
artery disease caused this patient's 
ultimate demise.  However, I do not know 
when a condition becomes service 
connected.  I can only say that I believe 
based on the data noted that there is a 
high likelihood (>50%), that he had 
coronary disease while in the military 
but I am unable to say this with 100% 
certainty.  His coronary artery disease 
did not become symptomatic until ten and 
one half years following his release from 
service.  Whether this problem qualifies 
to be service connected depends on 
whether the disease process must be 
symptomatic and diagnosed while in the 
service, and what the probability of its 
existence needs to be while in the 
service.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
Furthermore, the Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As the benefits being sought on 
appeal are granted in the present case, the Board has 
proceeded to adjudicate the claim on appeal without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 
(2000).  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2000).

In the present case, the Board finds that there is 
significant evidence to support the conclusion that the cause 
of the veteran's death was coronary atherosclerosis that most 
likely began during the time that he was on active military 
duty.  The independent expert medical opinion of Dr. P.M. 
finding that the veteran's heart disease likely had its 
origins in service is detailed, well-reasoned, and buttressed 
by references to studies supporting her point of view.  Her 
April 2001 report is easily the most careful, detailed, and 
well-documented opinion of record, and she was chosen for her 
expertise in the field of coronary artery disease.  She 
evaluated as abnormal an inservice ECG that was apparently 
interpreted differently by other reviewing physicians, and 
noted the lack of documentation of significant pulmonary 
disease (another possible cause of the veteran's inservice 
complaints and abnormal ECG) in the veteran's treatment 
records.  She acknowledged the line between her area of 
medical expertise and VA benefits law, and carefully crafted 
her opinion strictly in terms of her area of expertise.  
Also, her report is strikingly similar in its conclusion to 
the November 1993 opinion offered by of Dr. M.

The Board acknowledges the medical opinions of Dr. R. (who 
described Dr. M.'s opinion as speculative) and Dr. G. (who 
argued that the veteran's coronary artery disease did not 
begin until shortly before his February 1986 treatment and 
hospitalization for a myocardial infarction).  After 
carefully considering these opinions, the Board finds that 
Dr. P.M.'s report squarely and persuasively answers the 
concerns of Dr. R. and Dr. G.  In this context, the data 
cited by Dr. P.M. clearly raise the possibility that the very 
long development period for coronary atherosclerosis may as 
likely as not have commenced during the veteran's second 
decade of life (i.e. between ages 11 and 20) as his third 
decade of life (i.e. ages 21 to 30).  This raises the 
question of whether the disorder began prior to active 
service and therefore whether the disorder increased in 
severity during service beyond the natural progression of the 
underlying disability.  On the facts of this case, however, 
the Board finds that the opinion of Dr. P.M. appears to make 
it speculative or at the very least much less likely that the 
disease pre-existed service.  Accordingly the Board finds 
that overall the opinion of Dr. P.M. tips the merits of the 
appellant's claim beyond the threshold of an approximate 
balance of positive of negative evidence.  See 38 C.F.R. 
§ 3.102.  Therefore, service connection for the cause of the 
veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

